Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 08/23/2021.
Claims 1-7, 12, and 14-15 are examined in this office action.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 19 directed to a non-elected invention with traverse in the reply filed on 08/23/2021.  Accordingly, claims 19 been cancelled.
Applicant's election with traverse of Group 1 and Species 2 (figs. 14-17) in the reply filed on 08/23/2021is acknowledged.  The traversal is on the ground(s) that “While the claimed method (claim 19) includes method steps not present in the apparatus claims (based on independent claim 1), the apparatus includes features that enable those method steps”. 
This is argument is not found persuasive because Group 1 and Group II do not share the same or corresponding technical feature namely; “drawing under tension a first sheet stock material having a first slit pattern from a supply between a pair of rotating members to cause the first sheet stock material to expand in at least one dimension; replacing the first sheet stock material with a second sheet stock material having a second slit pattern different from the first slit pattern; adjusting a spacing .
The requirement is still deemed proper and is therefore made FINAL.

EXAMINER’S AMENDMENT
The application has been amended as follows: Cancel claim 19.

Allowable Subject Matter
Claims 1-7, 12, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is, the applicants claimed invention disclose A dunnage conversion machine, comprising: a frame having laterally-spaced support members; a support coupled to the frame capable of supporting a supply of sheet stock material; first and second expansion members rotatably coupled to the frame for rotation about respective parallel first and second axes of rotation, the first and second expansion members being spaced apart to receive an expandable sheet stock material therebetween; and laterally-spaced support 
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
The closest prior art of record includes the following:
Cheich et al. (WO2017039792A1, see US equivalent US 20180236742 A1 attached) teaches A dunnage conversion machine (10), comprising: 
a frame (20, Fig. 1) having laterally-spaced support members; 
a support (22) coupled to the frame capable of supporting a supply of sheet stock material; first and second expansion members (69 and 70) rotatably coupled to the frame for rotation about respective parallel first and second axes of rotation (Fig. 1), the 
Cheich et al.  does not disclose the adjustment member having a plurality of sections, with at least two of the sections having a different thickness, where the adjustment member is selectively positionable in any of a plurality of positions such that the sections of differing thickness are positionable relative to the first axis of rotation to adjust the position of the one pivoting support member in any of a plurality of positions, and where adjusting the position of the adjustment member changes the position of the first axis of rotation relative to the second axis of rotation; where the adjustment member is linearly translatable between the plurality of positions of the adjustment member.
Ratzel et al. (US 7258657 B2), Goodrich et al. (US 5782735 A), and page et al. (US 9701091 B2) all teach adjustment members. However Neither Ratzel or Goodrich or Page, or a combination thereof, does not teach the adjustment member of the instant application as disclosed.  Therefore, it would not have been obvious to incorporate the teachings of Cheich with Ratzel, Goodrich or Page.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731    
/ANDREW M TECCO/Primary Examiner, Art Unit 3731